Citation Nr: 1314573	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by dehydration.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a disability manifested by vision problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.  

This matter has come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision, by the Newington, Connecticut, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hypertension, service connection for dehydration, service connection for kidney stones, and service connection for a disability manifested by defective vision.  He perfected a timely appeal to that decision.  

In January 2013, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in March 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  Hypertension was first diagnosed many years after service and there is no competent evidence of a link between hypertension and military service.  




2.  The evidence is in equipoise regarding whether the Veteran's current disability manifested by dehydration had its onset during service.  

3.  The evidence is in equipoise as to whether the Veteran's kidney stones are etiologically related to his period of active military service.  

4.  The evidence of record does not show that the Veteran's vision problems, due to cataracts and macular degeneration, are related to active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  

2.  Resolving reasonable doubt in favor of the Veteran, a disability manifested by dehydration was incurred in military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

3.  By extending the benefit of the doubt to the Veteran, his kidney stones were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

4.  Vision problems, diagnosed as cataracts and age-related macular degeneration, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2011 from the RO to the Veteran which was issued prior to the RO decision in March 2012.  An additional letter was issued in February 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board observes that the Veteran's service treatment records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. VA has been unable to reconstruct these records and the Veteran has stated that he had lost his copies of these records due to repeated flooding in his home through the years.  In the present case, this assistance error at issue did not affect the essential fairness of the adjudication. Indeed, the Veteran's lay statements regarding his in-service traumas have been accepted as accurate.  As such, the Veteran is not prejudiced by the unavailability of his service treatment records.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from June 1942 to December 1945.  The Veteran's certificate of service (WD AGO Form 53-98), while incredibly faint, shows that he served in Europe during the second world war, including the Normandy campaign.  This form also appears to indicate that the Veteran was awarded a Bronze Star Medal.  In December 2011, the National Personnel Records Center (NPRC) certified that the Veteran's service records had been destroyed by a fire.  

The Veteran's claim for service connection for hypertension and vision problems (VA Form 21-526b) was received in November 2011.  In December 2011, the National Personnel Records Center (NPRC) certified that the Veteran's service records had been destroyed by a fire.  

Received in June 2012 were VA progress notes dated from May 2012 to June 2012.  During a vision consultation in May 2012, the Veteran reported that his vision had decreased gradually over the last 20 years.  His wife indicated that he has frequently needed changes in his prescription.  The Veteran also reported difficulty with night driving; he stated that he mainly drove during the day.  He found excessive sun or glare bothersome.  It was noted that the Veteran had floaters that resolved; he has asthenosia with reading.  After 1 to 2 hours of reading, he had difficulty with small print.  It was also reported that he had had cataract excision in the left eye 6 years ago; visual acuity was 10/40 +2 in the right eye and 10/20 in the left eye.  The Veteran was prescribed new prescription glasses, which include tint for photosensitivity; he was education on limiting driving, although he was still legal to drive based on acuity.  The Veteran was also educated on occlusion, often resistant occlusion.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported having cataract in the left eye with yag cap; he reported no glaucoma, no eye trauma and no other eye symptoms.  The Veteran indicated that he started needing glasses while in the service, and noted that they were changed a few times.  The Veteran felt that his vision with glasses were adequate in service with glasses.  There were no reported vision or eye issues while in service.  No diplopia, no new floaters or flashes were reported.  Uncorrected visual acuity for distance was 20/200 in both eye; uncorrected near vision was 2/100 in the right eye and 20/70 in the left eye.  Corrected distance vision was 20/70 in the right eye and 20/40 in the left eye; corrected near vision was 20/40 or better in both eyes.  Pupils were round and reactive to light.  Slit lamp and external eye exam was normal.  The examiner noted that the Veteran had loss of vision in the right eye from a combination of age related cataract and macular degeneration.  The examiner stated that both of those conditions are age related and not service related conditions.  The examiner stated that the left eye had macular degeneration which is mildly impairing his vision 20/30.  The examiner noted that the Veteran underwent cataract surgery in the left eye, is pseudophakic and has no impairment from this condition.  And, he noted that both of those conditions are age related and not service related conditions.  The examiner stated that the visual field results are very difficult to interpret for the Veteran as they were very variable he suspected because of his age.  The results were better in the left eye likely because the vision is clearer in that eye since there is no cataract.  Central field vision testing was an amsler grid did not reveal a scotoma or distortion in either eye which is more accurate assessment of visual field loss from AMD rather than the SSA kinetic.  The examiner stated that it was his opinion that the SSA kinetic results are likely not completely accurate based on the variability when the tests was repeated three times; and when combining the results of the second and third test in the right eye it appears there is mild inferior and superior temporal constriction.  The examiner concluded that the examination findings were all consistent with age related changes and there was no indication of pathology due to service activity, dehydration or service trauma.  

The Veteran and his wife reported that his hypertension had its onset approximately 10 years ago; he was placed on low dose Lisinopril for management and has had stable readings since.  He denied any hypertension related complications or other associated co-morbid medical conditions related to the hypertension.  There has been no increase in or addition of any medication to manage his hypertension to date.  It was noted that the Veteran's hypertension was confirmed by blood pressure readings taken two or more times on at least 3 different days.  His blood pressure readings were 135/51, 130/68, and 153/66.  The examiner stated that the Veteran does not have any other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension.  The examiner stated that the nature and etiology of the Veteran's hypertension was age related and did not appear to have been caused by or as a result of his military service.  The examiner opined that it is less likely as not that the Veteran's hypertension condition had its onset in the year immediately following his active duty service, as evidence by the Veteran and his wife stating that its onset was approximately 10 years ago.  Additionally, there is no available clinical evidence of record to support onset earlier than stated.  The examiner stated that it is less likely that the hypertension condition is otherwise the result of a disease or injury in service.  The examiner further stated that there is no available clinical evidence to support any association with the essential age-related hypertension and any reported inservice event or injury, to include the Veteran's competent report of dehydration in service.  The examiner explained that medical literature review revealed no causal relationship between the onset of hypertension as a result of dehydration.  The examiner indicated that he accepted the Veteran's statements as part of the evaluation.  

The Veteran was also evaluated for kidney stones.  He reported the onset of kidney stones while on active duty, serving in the artillery division in the European theater.  The Veteran indicated that he experienced a sudden onset of flank pain followed by waves of nausea and some hematuria; he was referred to the rear by the platoon medic for further evaluation and treatment.  The Veteran underwent conservative treatment for same and after treatment returned to duty to continue his work in artillery.  He reported no recurrences either during or post service; he also denied any residuals.  He denied any renal dysfunction.  The examiner reported a diagnosis of ureterolithiasis.  The examiner stated that the Veteran does have a kidney stone disability but it is not chronic in nature.  There have been no recurrences of the stones disease by the Veteran's statement.  The examiner stated that it is at least as likely as not that this condition had its onset in service; he also stated that the kidney stones is most likely due to his dehydration situation as reported by the Veteran which is reported to have occurred in service.  The examiner further noted that medical literature review is extensive in supporting a casual relationship between dehydration and the formation of kidney stones regardless of their origin.  

The Veteran was also afforded a VA examination for evaluation of dehydration.  It was noted that the Veteran sustained syncopal episodes over the period both during and after his period of service.  He reported being treated in service and returned to combat operations.  The Veteran indicated that all post service evaluation for dehydration were normal and work up did not lead to any other conditions which would cause syncope, such as a cardiac condition or a neurological condition.  The examiner stated that it is at least as likely as not that this condition had its onset in service.  He noted that the initial situation during combat operations in Europe support the Veteran's conclusion; over the years, despite continued episodes of dehydration, there has been no specific causal factor.  The examiner also stated that it is less likely than not that such disability is otherwise the result of disease or injury which occurred in service.  The competent Veteran reports successful treatment of dehydration in service and notes no other causative factor has contributed.  It should be noted that several decades have passed since the first episode and this Veteran has had access to some of the best medical care worldwide.  The examiner concluded that it is unlikely any medical condition would have been missed for this prolonged and protracted a period.  


III.  Legal Analysis.

The Veteran is competent to provide lay evidence regarding his symptoms.  Significantly, the Veteran maintains that his claimed disabilities began in service.  As noted above, the Veteran's DD-214 indicates that he participated in several campaigns during WWII, including Normandy, and that he served in combat.  As such, his lay evidence of in-service injury or disease that was incurred or aggravated in combat will be accepted as sufficient if the evidence is consistent with the circumstances, condition or hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Hypertension.

After careful review of the record, the Board finds that the evidence is against the claim for service connection for hypertension.  Significantly, hypertension is not shown in the initial post separation year.  In fact, the record reflects that hypertension was first documented in February 2013 during a VA compensation examination, nearly 68 years after service discharge.  In sum, the record demonstrates a remote, post-service onset of the Veteran's hypertension.  The lapse in time between service and the first diagnosis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of or experienced the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates current diagnoses of hypertension, it does not contain competent evidence which relates this condition to any injury or disease in service.  Rather, following the VA examination in February 2013, the VA examiner reported a diagnosis of hypertension.  The examiner opined that it is less likely as not that the Veteran's hypertension condition had its onset in the year immediately following his active duty service, as evidence by the Veteran and his wife stating that its onset was approximately 10 years ago.  The examiner stated that it is less likely that the hypertension condition is otherwise the result of a disease or injury in service.  The examiner further stated that there is no available clinical evidence to support any association with the essential age-related hypertension and any reported inservice event or injury, to include the Veteran's competent report of dehydration in service.  The examiner explained that medical literature review revealed no causal relationship between the onset of hypertension as a result of dehydration.  

The Veteran is certainly competent to state that he suffered from symptoms of hypertension during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his opinion that his disability is related to service is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of hypertension, manifested years after his period of service, is far too complex a medical question to lend itself to the opinion of a layperson.  

In summary, the evidence clearly points to a remote, post-service onset of the Veteran's hypertension.  There is a lack of credible evidence of pathology or treatment in proximity to service or within many years of separation.  The Board finds the negative and silent record to be far more probative than the Veteran's remote, unsupported assertions.  Rather, the competent evidence clearly establishes that the post service hypertension is not related to service.  Absent reliable evidence relating hypertension to service, the claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  S/C-Vision problems.

As noted above, the Veteran's STRs are presumed lost in the 1973 NPRC fire.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis of this Veteran's claim is undertaken with this duty in mind.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for vision problems, including cataracts and macular degeneration.  

The earliest recorded medical history of vision problems places the presence of pertinent complaints in May 2012, more than 66 years after the Veteran's separation from active service in 1945; he was subsequently diagnosed with dry macular degeneration, cataract in the right eye and pseudophakia in February 2013, more than 67 years after his discharge from service.  These dates leave a significant gap between service and the initial confirmation of cataracts and macular degeneration.  Moreover, while the post-service treatment records include diagnoses of cataracts, pseudophakia and/or macular degeneration, none of these records suggests any causal relationship between either disorder and his military service.  Rather, following a VA examination in February 2013, the VA examiner stated that the Veteran had loss of vision in the right eye from a combination of age related cataract and macular degeneration; and he stated that both of those conditions are age related and not service related conditions.  The examiner also noted that the left eye had macular degeneration which is mildly impairing his vision 20/30, is pseudophakic and has no impairment from this condition.  The examiner stated that both of those conditions are age related and not service related conditions.  The examiner concluded that the examination findings were all consistent with age related changes and there was no indication of pathology due to service activity, dehydration or service trauma.  

The Board has considered the arguments advanced by the Veteran that his vision problems are related to his service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  Accordingly, his own opinion and his theories about his vision loss do not constitute competent medical evidence in support of his claim, and thus carry no probative weight on the critical question in this matter of medical causation.  

In sum, after careful review of the record, the Board finds that service connection for vision problems is not established.  The benefit of the doubt doctrine is not for application where, as here, the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Dehydration.

The Veteran has consistently asserted that he suffered from dehydration during service and has suffered from residuals of that disorder since service, or for (approximately) the past sixty years.  The Veteran has related onset of his dehydration to syncopal episodes during and after his period of service.  As already noted, the Veteran's service records have been determined to have been lost in the NPRC fire in 1973.  There are no records of treatment from service up until the time of the Veteran's claim in 2011.  

The Veteran was afforded a VA examination in February 2013; at that time, the Veteran indicated that he sustained syncopal episodes over the period both during and after his period of service.  He reported being treated in service and returned to combat operation.  Following an evaluation, the examiner stated that it is at least as likely as not that this condition had its onset in service.  The examiner also stated that it is less likely than not that such disability is otherwise the result of disease or injury which occurred in service.  The competent Veteran reports successful treatment of dehydration in service and notes no other causative factor has contributed.  The examiner noted that several decades have passed since the first episode and this Veteran has had access to some of the best medical care worldwide.  The examiner concluded that it is unlikely any medical condition would have been missed for this prolonged and protracted a period.  

In considering the medical opinions, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's dehydration and his military service is, at the very least, in relative equipoise.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  Although the examiner opined that it is less likely than not that dehydration is otherwise the result of disease or injury which occurred in service, the same doctor stated that it is at least as likely as not that this condition had its onset in service.  This language is conflicting and speculative and consequently does not weigh strongly for or against the claim.  

However, the Board finds the Veteran's assertions of history of syncopal episodes during service and treatment for dehydration to be sufficiently credible to support the claim for service connection for dehydration.  The record contains no evidence to call into question the credibility of the Veteran's assertions.  For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim.  Reasonable doubt is resolved in favor of the Veteran when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  Furthermore, when, as here the Veteran's service treatment records are lost or missing, VA has a heightened duty to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Based on the totality of the evidence of record, the Board finds that the evidence is in equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for dehydration is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Kidney stones.

As indicated above, the Veteran contends that his current ureterolithiasis is due to kidney stones suffered in service, and the treatment he received in service and thereafter.  

The Board has carefully considered the unfortunate absence of STRs in this case, apparently through no fault of the Veteran.  The Board is well aware that the U.S. Court of Appeals for Veterans Claims has held that, in cases where records once in the hands of the Government have been lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis herein has been undertaken with this heightened duty in mind.  In particular, the Board will proceed under the assumption that the Veteran underwent treatment for flank pain in service and was treated for nausea and hematuria.  Although he is a layman and therefore not competent to authoritatively discuss medical procedures, he is capable of describing procedures to which he was personally subjected.  

In general, under pertinent law and VA regulations, service connection may be granted if the evidence establishes that the veteran's claimed disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Notwithstanding the lack of a diagnosis during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

However, that a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

On the occasion of the VA examination in February 2013, the examiner stated that the Veteran does have a kidney stone disability but it is not chronic in nature.  The examiner stated that it is at least as likely as not that this condition had its onset in service; he also stated that the kidney stones is most likely due to his dehydration situation as reported by the Veteran which is reported to have occurred in service.  The examiner further noted that medical literature review is extensive in supporting a casual relationship between dehydration and the formation of kidney stones regardless of their origin.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The Board recognizes that we are liberally construing the Veteran's contentions, in the absence of STRs.  However, we find the Veteran credible, and accept that he underwent treatment for kidney stones in service.  

Therefore, and for the reasons discussed above, the Board finds that the evidence is in relative equipoise, and gives the benefit of the doubt to the Veteran as to whether his current ureterolithiasis resulted from urological problems which he experienced in service.  In resolving all reasonable doubt in the Veteran's favor, service connection for kidney stones is warranted.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension is denied.  

Service connection for vision problems, including cataracts and macular degeneration, is denied.  


Service connection for a disability manifested by dehydration is granted.  

Service connection for kidney stones is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


